IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GUADALUPE BALTIERRA, AS              NOT FINAL UNTIL TIME EXPIRES TO
PERSONAL                             FILE MOTION FOR REHEARING AND
REPRESENTATIVE OF THE                DISPOSITION THEREOF IF FILED
ESTATES OF JULIA RAMIREZ
BALTIERRA AND PABLO                  CASE NO. 1D15-1538
RAMIREZ BALTIERRA,

      Appellant,

v.

ISAAC MAYHEW, JR., ST.
VINCENT'S MEDICAL
CENTER, DR. BENJAMIN
MOORE, DR. CURTIS BLEAU
AND DR. REGINALD SYKES,

      Appellee.

_____________________________/

Opinion filed February 2, 2016.

An appeal from the Circuit Court for Duval County.
Thomas Beverly, Judge.

Kyle P. Tate and Lawrence H. Collins, of The Tate Firm PLLC, Orlando, for
Appellant.

Franklin Duke Regan and William T. Stone, Jr., of Saalfield Shad, P.A.,
Jacksonville, attorneys for Dr. Benjamin Moore; Stephen B. Gallagher, of Mark
Gray, P.A., Jacksonville, attorney for St. Vincent's Medical Center, Inc., and Dr.
Reginald Sykes; Joseph E. Brooks and Jami M. Kimbrell, of Brooks Law,
Tallahassee, attorneys for Dr. Curtis Bleau, Appellees.
PER CURIAM.

     AFFIRMED.

ROBERTS, C.J., OSTERHAUS, and KELSEY, JJ., CONCUR.




                                2